Citation Nr: 9923153	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-46 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of flat 
feet.

2.  Entitlement to service connection for a scar of the left 
thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to those adverse 
determinations.

In February 1997, the Board remanded the instant appeal for 
additional evidentiary development.  The claims file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's diagnoses of 
ankle stiffness, bilateral pronation syndrome, bilateral mid-
tarsal degenerative joint disease, bilateral hammer digit 
syndrome, second through fifth digits, and irregularity at 
the talus and os calcis, and active service.

2.  There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's diagnosed 
status post foreign body removal, left thumb, without 
sequela, and active service.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of flat feet and a scar of the left thumb are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's service medical records are unavailable, because 
they were likely destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is aware 
that VA's statutory duty to assist in the development of 
facts pertinent to the veteran's claim, including the 
obligation to search for alternate medical records, is 
heightened in cases in which the service medical records have 
been destroyed.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  To 
this end, an NA (National Archives) Form 13055 was submitted 
to search for alternate record sources in October 1990, May 
1991, August 1991, and January 1992.  In a response received 
in March 1994, the NPRC advised the RO that the veteran's 
complete assigned organization at time of treatment, as well 
as approximate dates of treatment (to include month and 
year), were needed.  The NPRC added that there were no 
clinical records on file for either Keesler Air Force Base, 
Mississippi, or Selfridge Air Force Base, Michigan, from 1956 
to 1960.  Following a request from the veteran dated in June 
1994 for his service medical records, the RO responded in 
July 1994 that VA did not have any service medical records on 
file.  Also, a response was received from NPRC in July 1994 
that it had searched the clinical records library at Keesler 
Air Force Base for treatment of the veteran's feet between 
October and December 1956, and that no records had been 
found.  The NPRC was unable to identify the veteran's unit.  

In view of the foregoing, the Board, in its aforementioned 
February 1997 remand, requested that the RO advise the 
veteran of the opportunity to submit alternate forms of 
evidence, to specifically include the submission of 
statements from former service comrades, as well as service 
medical personnel, to substantiate his claimed in-service 
injuries to his feet and left thumb.  The RO was also 
requested to ask the veteran to identify any VA or non-VA 
health care providers who treated him for residuals of flat 
feet and/or a scar of the left thumb.

The RO complied with the Board's remand request in March 
1997.  However, the veteran has not, to date, furnished the 
requested information.  Hence, the Board will decide the 
veteran's claims based upon the evidence currently of record.  
No further duty to assist is required pursuant to 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  If a 
chronic disorder, such as arthritis, is manifest to a degree 
of ten (10) percent within 1 year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims) (hereinafter, the Court), in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To establish a well-grounded claim generally 
requires medical, or, in certain circumstances, lay evidence 
of incurrence or aggravation of a disease or injury in 
service, and medical evidence of a nexus or link between the 
claimed in-service disease or injury and the disability.  See 
Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 
493 (1997).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469.  

A.  Residuals of Flat Feet

Basically, the veteran claims that during basic training, he 
began to experience extreme pain in his feet from marching 
and prolonged standing.  He avers that he was diagnosed with 
flat feet while on active duty, and provided arch supports.  
He further states that upon assignment to his regular unit, 
he did not have to march as much or stand as long, reducing 
his foot problems.  He has submitted various private 
treatment records to support his claim that he currently 
suffers from problems with his feet directly related to his 
pain during basic training.  

As noted previously, the veteran's service medical records 
are unavailable.

Private treatment records from Ronald L. Korbelik, D.P.M., 
dated from June 1978 to October 1980, show complaints of 
painful ankles and heels.  Diagnoses included bilateral 
pronation syndrome, bilateral mid-tarsal degenerative joint 
disease, and bilateral hammer digit syndrome, second through 
fifth digits.

Private treatment records from P.H. Phillips, M.D., and J.J. 
Simpson, M.D., of Scottsbluff Orthopedic Associates, P.C., 
dated from May 1984 to December 1985, show that the veteran 
presented with complaints of foot pain.  Arthritis studies 
performed in May 1984 were normal, with the exception of a 
very mildly elevated Z-ESR (zeta erythrocyte sedimentation 
rate).  X-ray examination performed in December 1985 showed 
irregularity at the talus and os calcis.

In February 1986, the veteran was seen by W.A. Seiffert, 
M.D., for complaints of painful ankles.  The diagnosis was 
ankle stiffness, left worse than right.

A lay statement received from J.R.G., Sr., in August 1990, 
said that the veteran had had problems with his feet over a 
25 to 28-year period.

An August 1990 statement from a private physician, Kenneth L. 
Johnson, M.D., stated that between April and May of 1984, the 
veteran was referred to Dr. Phillips and Dr. Simpson for 
evaluation of pain in the feet.

Following VA examination in September 1990, the veteran was 
diagnosed with pes planus.

An October 1990 statement from Dr. Johnson stated that the 
veteran had been cared for at his office for a number of 
years, and that review of the chart showed that he had some 
foot pain and problems dating back to 1984.  Dr. Johnson 
added that X-rays did show degenerative changes of the left 
foot and ankle, and that the veteran was not currently being 
treated for foot problems.

The veteran's wife submitted a lay statement in April 1994 
that the veteran received treatment for his feet while in 
basic training, continued the treatment, and received arch 
supports and special shoes.  She also stated that since his 
discharge from military service, he continued to have 
problems with his feet and his ankles.

Despite the aforementioned diagnoses of ankle stiffness, 
bilateral pronation syndrome, bilateral mid-tarsal 
degenerative joint disease, bilateral hammer digit syndrome, 
second through fifth digits, and irregularity at the talus 
and os calcis (the first of which was over 17 years 
subsequent to the veteran's discharge from active service), 
there is not of record competent evidence of a nexus, or 
link, between those findings and active service.  See Caluza, 
7 Vet. App. at 506; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  While the Board has given careful consideration to 
the claims of the veteran, his wife, and J.R.G., Sr., that 
service connection is warranted for residuals of flat feet, 
which are etiologically related to active service, because 
none of these individuals is a medical expert, they are 
unable to express an opinion regarding the etiology of any 
current residuals of flat feet.  See Espiritu, 2 Vet. App. at 
494.  

Because the veteran has failed to produce any competent 
medical evidence of a nexus between any bilateral foot 
disability and active service, his claim of entitlement to 
service connection for residuals of flat feet must be denied 
as not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current residual of flat feet to active service 
would serve to render his claim well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that initially used by the RO at 
the time of the appealed June 1994 rating decision.  At that 
time, the RO denied the appellant's claim of entitlement to 
service connection for residuals of flat feet on the merits.  
A supplemental statement of the case (SSOC) issued in June 
1998 denied the claim as not well grounded, as has the Board 
in this decision.  In any event, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the [appellant] solely from the omission of the well-
grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Scar of the Left Thumb

The veteran also contends that a piece of steel lodged in his 
thumb during service, and that the foreign body was removed 
and the thumb sutured at Selfridge Air Force Base Hospital, 
Mount Clemens, Michigan.

As stated, service medical records are not available.  The 
only pertinent medical evidence is the report of the 
September 1990 VA examination, which diagnosed status post 
foreign body removal, left thumb, without sequela.

The September 1990 VA examination, in conjunction with the 
veteran's assertion that the diagnosed status post foreign 
body removal, left thumb, without sequela, originated in 
service, are sufficient to meet the first and second 
requirements of a well-grounded claim.  However, the 
veteran's claim that he has a scar of the left thumb dating 
back to active service is not, in the Board's judgment, 
competent medical evidence of a nexus between the diagnosed 
status post foreign body removal, left thumb, without 
sequela, and service, so as to well-ground the veteran's 
claim.  Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. App. at 
93.  There has been no medical link between the veteran's 
status post foreign body removal, left thumb, without 
sequela, and active service.  Of course, the Board is 
sympathetic to the veteran's contentions that there is a 
medical linkage between his status post foreign body removal, 
left thumb, without sequela, and active service.  However, 
because he is not a medical expert, he is unable to express 
an opinion regarding the medical etiology of any current left 
thumb disorder.  See Espiritu, 2 Vet. App. at 494.  Hence, 
the veteran has not presented a well-grounded claim, because 
the determinative issue involves medical causation and he has 
presented only lay testimony from persons not competent to 
offer medical opinions.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit.  

Since the veteran has failed to produce any competent medical 
evidence of a nexus between the diagnosis of status post 
foreign body removal, left thumb, without sequela, and active 
service, his claim of entitlement to service connection for a 
scar of the left thumb must be denied as not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103; McKnight, 
supra; Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a scar of the left thumb to active service would 
serve to render his claim well grounded.

As is true of the veteran's claim of entitlement to service 
connection for residuals of flat feet, the RO's June 1994 
rating decision denied the veteran's claim of entitlement to 
service connection for a scar of the left thumb on the 
merits.  The June 1998 SSOC denied the claim as not well 
grounded, as has the Board.  Because the RO did "not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the [appellant] solely from 
the omission of the well-grounded analysis."  Meyer, 9 Vet. 
App. at 432.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-56.


ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for residuals of flat feet 
and a scar of the left thumb is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

